OPINION

Per Curiam:

Convicted of first degree burglary in the Second Judicial District Court in 1962, Appellant Edward Chauncey, presently an inmate of the state prison, petitioned the First Judicial District Court for post-conviction habeas corpus relief. Upon the State’s motion, that court dismissed the petition, ruling that under NRS 177.315 a petition for post-conviction relief could only be brought in the district court wherein the defendant was convicted.
In Marshall v. Warden, 83 Nev. 442, 445 (1967), we held that notwithstanding the 1967 Post-Conviction Act (NRS 177.315) which gave post-conviction jurisdiction to the convicting district, traditional habeas corpus brought in the district court wherein the petitioner is incarcerated is still an available remedy.
Reversed.